                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS


RONNISHA D. TOLEFREE,                             )
                                                  )
                       Plaintiff,                 )
                                                  )
v.                                                )
                                                  )               Case No. 18-2032-CM-TJJ
AMERIGROUP KANSAS, INC. et al.,                   )
                                                  )
                       Defendants.                )
                                                  )

                                    MEMORANDUM AND ORDER

       Plaintiff Ronnisha D. Tolefree filed this civil rights action through counsel on January 21,

2018. Despite being on file for nearly ten months, the case has progressed little. It took several times

for the magistrate judge to successfully conduct a scheduling conference because of plaintiff’s repeated

failure to participate. After defense counsel and plaintiff’s counsel exchanged several emails about

extensions of time for deadlines, plaintiff’s counsel indicated that she had not heard from her client

recently. Plaintiff missed the extended deadline for providing discovery responses and a settlement

demand. After emailing plaintiff’s counsel and receiving no response, defendants filed a Motion to

Dismiss or Compel Compliance with the Scheduling Order and Discovery (Doc. 20). But plaintiff did

not timely respond to the motion. The court ordered plaintiff to show cause why the motion should not

be granted as uncontested, and plaintiff again did not respond. The court now considers the motion

without the benefit of a response by plaintiff.

                                              Case History

       The following timeline represents a brief summary of plaintiff’s participation in this case (or

lack thereof):

          January 21, 2018: Plaintiff filed the instant case.



                                                      -1-
   April 12, 2018: The court entered an Initial Order Regarding Planning and Scheduling,

    ordering the parties to confer on or before June 7, 2018 and to submit the parties’ planning

    report by June 14, 2018.

   June 14, 2018: The parties were supposed to confer on the planning report by phone, but

    plaintiff’s counsel failed to appear for the scheduled call.

   June 27, 2018: After several attempts to reach plaintiff’s counsel, defense counsel was

    successful, and the parties were able to confer.

   June 28, 2018: Plaintiff’s counsel did not appear for the initial scheduling conference. It

    was reset for July 26, 2018. It appears that the court was unable to reach plaintiff’s counsel

    for the rescheduled conference, so the conference was again rescheduled for August 9,

    2018.

   August 9, 2018: Plaintiff’s counsel indicated that she would be withdrawing and new

    counsel would be entering an appearance. But she still agreed to the deadlines in the

    Scheduling Order.

   August 14, 2018: The court entered the Scheduling Order, ordering plaintiff to make a

    settlement proposal by August 30. The parties were to mediate by October 5, and discovery

    is to close December 7.

   August 24, 2018: Plaintiff’s counsel emailed defense counsel, indicating she would need

    an indefinite extension of time on discovery and the settlement offer. Defense counsel

    asked how much time, but plaintiff did not respond. Defense counsel asked again on

    September 11, and said that he would grant an extension until September 14.

   September 13, 2018: Plaintiff’s counsel responded, indicating that she had not been able

    to contact her client, and seeking an extension through September 28. Defense counsel



                                             -2-
           agreed, but said it was the final extension and he would seek dismissal if plaintiff did not

           meet the deadline.

          September 28, 2018: The deadline passed without response by plaintiff.

          October 1, 2018: Defense counsel emailed plaintiff’s counsel, saying “we are left with

           nothing left to do [except] file a motion to have this case dismissed.” Plaintiff’s counsel did

           not respond.

          October 5, 2018: Defendants filed the instant motion. Plaintiff did not timely respond.

          October 29, 2018: The court entered an order to show cause why the motion should not be

           granted as unopposed. Again, plaintiff did not respond.

                                                Application

       Under Fed. R. Civ. P. 41(b) and D. Kan. R. 41.1, the court may dismiss an action if the plaintiff

fails to comply with a court order or the Federal Rules of Civil Procedure, or if the plaintiff fails to

prosecute her case. A Rule 41(b) dismissal is equivalent to an adjudication on the merits and is with

prejudice, meaning that the plaintiff cannot re-file her claims. Fed. R. Civ. P. 41(b). When evaluating

grounds for dismissal of an action, the court looks to the following factors:

               (1) the degree of actual prejudice to the defendant; (2) the amount of
               interference with the judicial process; . . . (3) the culpability of the litigant;
               (4) whether the court warned the party in advance that dismissal of the
               action would be a likely sanction for noncompliance; and (5) the efficacy
               of lesser sanctions.

Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992) (internal citations omitted). The court

examines each of these factors below.

       First, the court determines that defendants have been prejudiced by plaintiff’s lack of

participation. Defense counsel has engaged in numerous attempts to contact plaintiff and comply with

court orders. Plaintiff has not responded. Defendants have had plaintiff’s allegations pending in an




                                                     -3-
open court case for nearly ten months, with no end in sight. Plaintiff, on the other hand, has shown

little interest in pursuing her claims or following court orders. While she has asked for a few

extensions of time, she has still failed to comply with the extended deadlines. And according to

plaintiff’s counsel, plaintiff has not been responsive to counsel’s attempts to reach her. Plaintiff’s

actions have resulted in unreasonable prejudice to defendants. This factor weighs in favor of

dismissal.

       Second, plaintiff has unreasonably interfered with judicial process. The court has an interest in

making sure cases have forward progression. To effectively manage its caseload, the court requires

scheduling orders and needs to be able to contact the parties. The magistrate judge had to reschedule

the scheduling conference several times to implement a scheduling order so that plaintiff’s claims can

be heard. The undersigned judge had to enter an order to give plaintiff additional time to explain why

she had not responded to the motion to dismiss. Plaintiff has been nonresponsive and disrespectful of

the court’s—and defense counsel’s—time. This factor also weighs in favor of dismissal.

       Third, the court finds plaintiff culpable for her conduct—at least to some degree. Plaintiff,

through counsel, has failed to participate for the better part of five months. This conduct cannot be

characterized as a one-time mistake. Rather, the pattern of behavior indicates a lack of interest in

prosecution and a lack of regard for defense counsel’s requests and the court’s orders. Plaintiff’s

counsel indicated in an email that she had tried to reach plaintiff but had not received communication

back from her. She needed plaintiff’s signature to transfer the case to another attorney, but was unable

to get plaintiff’s signature. This behavior demonstrates some level of culpability on the part of

plaintiff, and the third factor also weighs in favor of dismissal—although perhaps to a lesser degree

than others.




                                                    -4-
       Fourth, the court has warned plaintiff that her case might be subject to dismissal. Defense

counsel also gave plaintiff multiple opportunities to participate, and warned that he would have to file

a motion to dismiss if plaintiff did not begin participating. This factor supports dismissal.

       Finally, the court is unaware of another sanction that would be effective. As evidenced by the

emails attached to defendants’ motion, defense counsel gave plaintiff ample opportunities to

participate. Plaintiff’s counsel indicated that plaintiff has not been in contact with her. And multiple

court conferences and orders have been ignored. The court has no reason to believe that plaintiff

would be reachable to collect a monetary sanction or that granting additional time to comply with

deadlines would be effective. Dismissal appears to be the most appropriate sanction under the

circumstances.

       Plaintiff has failed to prosecute her case. She has ignored defense counsel and the court. And

these actions appear to be deliberate. Furthermore, the court has warned plaintiff that her actions

might result in dismissal, and the court doubts that another sanction would be effective. Based on

plaintiff’s behavior and its impact, the court determines that the case should be dismissed for lack of

prosecution.

       IT IS THEREFORE ORDERED that defendants’ Motion to Dismiss or Compel Compliance

with the Scheduling Order and Discovery (Doc. 20) is granted. The case is dismissed for failure to

prosecute. The Clerk of Court shall enter judgment for defendants and close the case.

       Dated this 15th day of November, 2018, at Kansas City, Kansas.


                                                      s/ Carlos Murguia_______________
                                                      CARLOS MURGUIA
                                                      United States District Judge




                                                    -5-
